NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD LEE JONES, Jr.,                          No. 17-15509

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03986-DJH-JZB

 v.
                                                MEMORANDUM*
H. RICHARDSON, Appeals Unit
Administrator; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Arizona state prisoner Edward Lee Jones, Jr., appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A); Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007)

(dismissal based on the applicable statute of limitations). We affirm.

      The district court properly dismissed as time-barred Jones’s Fourteenth

Amendment claim arising from an erroneous entry in Jones’s disciplinary record

because, even with the benefit of tolling during the pendency of the administrative

exhaustion process, Jones failed to file his claim within the applicable statute of

limitations. See Ariz. Rev. Stat. § 12-542 (two-year statute of limitations for

personal injury claims); Canatella, 486 F.3d at 1132-33 (forum state’s personal

injury statute of limitations and tolling laws apply to § 1983 actions; federal law

determines when a civil rights claim accrues, which is “when the plaintiff knows or

has reason to know of the injury which is the basis of the action” (citation and

internal quotation marks omitted)); Brown v. Valoff, 422 F.3d 926, 943 (9th Cir.

2005) (the statute of limitations is tolled while a prisoner completes the

administrative exhaustion process).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    17-15509